Exhibit 10.1
Execution Copy
FORBEARANCE AND AMENDMENT AGREEMENT
     THIS FORBEARANCE AND AMENDMENT AGREEMENT (the “Agreement”) is made as of
September 3, 2009, by and among THE MERIDIAN RESOURCE CORPORATION, a Texas
corporation (the “Borrower”), the undersigned Guarantors (the “Guarantors”), the
several banks, financial institutions and other entities from time to time
parties to the Credit Agreement (as defined below) (collectively, the
“Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the “Administrative Agent”),
as administrative agent for the Lenders.
RECITALS:
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, and further amended by that certain Second Amendment to
Credit Agreement dated as of December 19, 2008 (as so amended, the “Credit
Agreement”);
     WHEREAS, as of the date hereof certain Events of Default have occurred and
are continuing, or are anticipated to occur, under the Credit Agreement as set
forth in Appendix I to this Agreement (the “Designated Events of Default”);
     WHEREAS, the Borrower acknowledges and agrees that as a result of the
occurrence of the Designated Events of Default: (i) the Administrative Agent and
the Lenders are entitled to accelerate the Obligations, to seek immediate
payment in full of the Obligations, and to exercise their rights and remedies
under the Loan Documents; and (ii) the Lenders have no obligation to make
further Loans or otherwise extend credit to the Borrower under the Loan
Documents or otherwise; and
     WHEREAS, the Borrower has requested that the Administrative Agent and
Lenders forbear from accelerating the Obligations and from taking present action
to collect payment in full of the Obligations, and from exercising any other
rights and remedies under the Loan Documents with respect to the Designated
Defaults, and the Administrative Agent and Lenders have agreed to do so under
the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of the Administrative Agent, the Lenders, the Borrower and the Guarantors
agree as follows:
     1. Definitions.
     (a) Certain Capitalized Terms. Capitalized terms defined in the Recitals
section of this Agreement are incorporated herein by this reference and are used
herein as so defined. Capitalized terms used and not defined in this Agreement
(including in the Recitals section of this Agreement) shall have the meanings
assigned to such terms in the Credit Agreement.

          Forbearance Agreement [Meridian]   1    

 



--------------------------------------------------------------------------------



 



     (b) Additional Definitions. As used herein, the following terms shall have
the respective meanings given to them below:
     “Borrower Merger Agreement” means an agreement, subject to the approval of
the Required Lenders, pursuant to which the Borrower will merge with or into or
be acquired by or transfer all or substantially all of its assets to another
Person, which transaction shall be consummated no later than October 30, 2009
(unless otherwise agreed by the Required Lenders pursuant to Section 10(b)
hereof).
     “Capital Expenditures” means the sum of the aggregate amount of all
expenditures of the Credit Parties for fixed or capital assets that, in
accordance with GAAP, would be classified as capital expenditures.
     “Capital Infusion Agreement” means an agreement, subject to the approval of
the Required Lenders, pursuant to which one or more Persons will contribute
capital to the Borrower (which contribution may take the form of the purchase of
capital stock or a subordinated loan), which contribution shall be consummated
no later than October 30, 2009 (unless otherwise agreed by the Required Lenders
pursuant to Section 10(b) hereof), in an amount sufficient to enable the
Borrower to prepay the Revolving Credit Loans in an amount equal to 100% of the
Borrowing Base Deficiency set forth in Section 3 hereof.
     “CIT” has the meaning assigned to it in Section 6(a) of this Agreement.
     “CIT Loan Agreement” means that Credit Agreement dated as of May 1, 2008,
by and among TMR Drilling Corporation, as borrower, the CIT Group/Equipment
Financing, Inc., as administrative agent, and the lenders party thereto.
     “CIT Prepayment” has the meaning assigned to it in Section 6(a) of this
Agreement.
     “Credit Parties” means the Borrower and each Guarantor.
     “Designated Events of Default” has the meaning first set forth above.
     “Excess Cash Flow” means an amount equal to (i) the lowest projected cash
balance on hand for each month during the Forbearance Period as set forth in the
cash flow budget furnished to the Administrative Agent pursuant to Section
6(k)(v) hereof, less (ii) $2.0 million.
     “Forbearance Default” means each of the occurrences set forth in Section 11
of this Agreement.
     “Forbearance Period” has the meaning assigned to it in Section 2(a) of this
Agreement.

          Forbearance Agreement [Meridian]   2    

 



--------------------------------------------------------------------------------



 



     “Guarantee” has the meaning assigned to it in Section 8(e) of this
Agreement.
     “Lender Prepayment” has the meaning assigned to it in Section 7(a) of this
Agreement.
     “Orion” means Orion Drilling Company, LLC, a Texas limited liability
company.
     “Orion Day Work Rig Contracts” means (i) that certain Drilling Bid Proposal
and Daywork Drilling Contract — U.S., dated as of February 12, 2007, by and
between The Meridian Resource & Exploration LLC, a Delaware limited liability
company, and Orion, and (ii) that certain Drilling Bid Proposal and Daywork
Drilling Contract — U.S., dated as of August 9, 2007, as amended by letter dated
September 4, 2008, by and between The Meridian Resource & Exploration LLC, a
Delaware limited liability company, and Orion Drilling Company, LP, a Texas
limited partnership.
     “Orion Transaction” means the transaction among the Borrower, TMR Drilling,
CIT and Orion described in Appendix II of this Agreement.
     “Purchase and Sale Agreement” means an agreement, subject to the approval
of the Required Lenders, pursuant to which the Credit Parties agree to sell one
or more Oil and Gas Properties, which sale shall be consummated no later than
October 30, 2009 (unless otherwise agreed by the Required Lenders pursuant to
Section 10(b) hereof) for net proceeds sufficient to prepay the Revolving Credit
Loans in an amount equal to 100% of the Borrowing Base Deficiency set forth in
Section 3 hereof, plus any incremental Borrowing Base Deficiency resulting from
such sales.
     “Released Parties” has the meaning assigned to it in Section 13 of this
Agreement.
     “Shell” has the meaning assigned to it in Section 6(i) of this Agreement.
     “TMR Drilling” has the meaning assigned to it in Section 6(a) of this
Agreement.
     2. Agreement to Forbear.
     (a) Forbearance. During the period (the “Forbearance Period”) commencing on
the Effective Date (as defined below) and ending on the earlier to occur of:
(i) 5:00 p.m. (Central Time) on the earlier of (x) the date which is 91 days
following the consummation of the Orion Transaction, or (y) December 4, 2009,
subject to Section 2(b) hereof; or (ii) the date that any Forbearance Default
occurs, and subject to the other terms and conditions of this Agreement, the
Administrative Agent and Lenders agree that they

          Forbearance Agreement [Meridian]   3    

 



--------------------------------------------------------------------------------



 



will forbear from exercising any right or remedy arising as a result of the
Designated Events of Default, in consideration of the Borrower’s agreements,
covenants, releases and waivers contained in this Agreement. Upon the expiration
or termination of the Forbearance Period: (x) such forbearance shall
automatically terminate, and (y) the Administrative Agent and Lenders shall be
entitled to exercise any and all of their rights and remedies under this
Agreement, the Credit Agreement and the other Loan Documents without further
notice.
     (b) Upon the consent of the Required Lenders to extend the date for
consummation of the transactions contemplated by the Borrower Merger Agreement,
Capital Infusion Agreement, or Purchase and Sale Agreement pursuant to
Section 10(b) hereof, the Required Lenders shall be deemed to have consented to
the extension of and the Forbearance Period shall be automatically extended for
an equivalent period of time. Except as expressly provided herein, the Borrower
agrees that the Administrative Agent and Lenders shall have no obligation to
extend the Forbearance Period.
     (c) Extension of Borrowing Base Deficiency Payment. In addition to the
forbearance set forth in Section 2(a) above, the Administrative Agent and
Lenders agree to extend the date for compliance with Section 4.10 of the Credit
Agreement (payment of the Borrowing Base Deficiency set forth in Section 3
hereof) until the termination or expiration of the Forbearance Period.
     (d) No Waiver, Restatement or Amendment. Notwithstanding the Administrative
Agent’s and Lenders’ agreement to forbear set forth in Section 2(a) above:
(i) such forbearance by the Administrative Agent and Lenders is not intended,
shall not constitute, and shall not be construed or interpreted to constitute a
waiver of the Designated Events of Default, or of any other default which may
now or hereafter exist under the Loan Documents, (ii) this Agreement and such
forbearance by the Administrative Agent and Lenders shall not constitute a
restatement of the indebtedness evidenced by the Notes and secured by the
Security Documents; and (iii) this Agreement and such forbearance by the
Administrative Agent and Lenders shall not constitute an amendment or
modification of the Loan Documents, except as expressly provided for herein.
Except as expressly provided for herein, (x) the terms and conditions of the
Credit Agreement and any other Loan Document are and shall remain in full force
and effect, and the same are hereby ratified and confirmed by the Credit Parties
in all respects, and (y) the Administrative Agent and Lenders reserve all
rights, privileges and remedies granted under the Credit Agreement and the other
Loan Documents, this Agreement and any other contract or instrument between any
Credit Party, Administrative Agent and/or Lenders, and such rights, privileges
and remedies may, at the Administrative Agent’s or Lenders’ sole election, be
exercised at any time and from time to time and without notice, except to the
extent notice is required (and is not waived) under the Loan Documents.
     (e) No Future Loans. The Borrower acknowledges that nothing in this
Agreement shall be construed as creating any obligation whatsoever on the part
of the Administrative Agent and Lenders to make any Loans or other extensions of
credit to or for the benefit of the Borrower.

          Forbearance Agreement [Meridian]   4    

 



--------------------------------------------------------------------------------



 



     3. Outstanding Indebtedness. The Borrower hereby acknowledges and confirms
that as of the date of this Agreement, (a) the outstanding aggregate principal
amount of the Revolving Credit Commitment of all the Lenders (including, without
limitation, all undrawn amounts in respect of outstanding Letters of Credit) is
$94.5 million; (b) a Borrowing Base Deficiency exists in the amount of
$34.5 million; and (c) the payment of such amounts set forth in clauses (a) and
(b) above is not subject to any defenses, counterclaim, recoupment or offset of
any kind.
     4. Reserved.
     5. Forbearance Fee. In consideration of the agreements set forth herein,
the Lenders party to this Agreement shall be entitled to a forbearance fee of
1.00% of the aggregate outstanding Obligations of the Borrower as of the date of
this Agreement payable to the Administrative Agent for the ratable benefit of
such Lenders. Such forbearance fee shall be fully earned as of the date of this
Agreement, but shall be payable as follows: (i) one-quarter on the effectiveness
of this Agreement, (ii) one-quarter on the date which is one month thereafter,
(iii) one-quarter on the date which is two months thereafter, and (iv) any
unpaid amount of such fee on the date the Forbearance Period terminates.
     6. Amendments to the Credit Agreement. The Borrower, Administrative Agent
and the Lenders agree that the Credit Agreement will be amended as follows:
     (a) CIT Loan Agreement. Neither TMR Drilling Corporation, a Texas
corporation (“TMR Drilling”), the Borrower nor any other Subsidiary of the
Borrower shall make any prepayment or repayment of principal to the CIT
Group/Equipment Financing, Inc. (“CIT”) under the CIT Loan Agreement, except
that TMR Drilling may make a prepayment of up to $1.0 million to CIT (the “CIT
Prepayment”) pursuant to the CIT Loan Agreement following the sale of
undeveloped Properties not included in the Borrowing Base which results in net
proceeds to the Borrower or its affiliates sufficient to make such CIT
Prepayment and the Lender Prepayment pursuant to Section 4.5(a) of the Credit
Agreement; provided that, such CIT Prepayment is made upon or after the
execution and delivery of the documents evidencing the Orion Transaction on
terms and conditions satisfactory to the Required Lenders which are generally
set forth in Appendix II to this Agreement.
     (b) Payments to CIT. For each calendar month after the date hereof,
provided that the Lenders have received the monthly payment due for such month
under Section 7 of this Agreement, TMR Drilling may make an additional payment
of principal and interest to CIT under the CIT Loan Agreement for such month in
an amount not to exceed $220,000.00 per month.
     (c) Capital Expenditures. No Credit Party shall make cumulative Capital
Expenditures during the Forbearance Period in excess of 115% of the capital
expenditure amounts set forth in the cash flow budgets furnished to the
Administrative Agent pursuant to Section 6(k)(v) below.
     (d) Meetings with Borrower. At the request of the Administrative Agent or
the Required Lenders, the Borrower shall make available to the Lenders at least
once a

          Forbearance Agreement [Meridian]   5    

 



--------------------------------------------------------------------------------



 



month its senior officers to discuss the Borrower’s operations and its efforts
to accomplish the transactions described in Section 10(a) hereof.
     (e) Borrowing Base Compliance. Section 4.10 of the Credit Agreement is
amended in its entirety to read as follows:
     “4.10 Borrowing Base Compliance.
     (a) If at any time the Aggregate Revolving Credit Exposure of the Lenders
exceeds the Borrowing Base then in effect (any such excess, the ‘Borrowing Base
Deficiency’) (including as a result of a redetermination in connection with the
incurrence of Subordinated Indebtedness provided for in Section 8.2(f)), the
Administrative Agent shall promptly notify the Borrower of such Borrowing Base
Deficiency. Within ten (10) days from the date of such notification, the
Borrower shall notify the Administrative Agent that the Borrower elects to take
one of the following actions:
     (i) Execute and deliver to the Administrative Agent within thirty (30) days
of such election supplemental or additional Security Documents, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
securing payment of the Notes and the other Obligations and covering additional
Oil and Gas Properties owned by the Borrower or any of its Subsidiaries which
are not then included in the Borrowing Base having a value (determined by the
Administrative Agent in its sole discretion) sufficient to eliminate the
Borrowing Base Deficiency;
     (ii) Make a payment with respect to the Obligations within thirty (30) days
of such election (which shall be applied, or held for application, as the case
may be, by the Administrative Agent to the payment of the aggregate unpaid
principal amount of those Loans then outstanding and then Letter of Credit
Outstandings) in an aggregate principal amount sufficient to eliminate such
Borrowing Base Deficiency; or
     (iii) Make three (3) consecutive prepayments of principal of the
outstanding Loans, each of which shall be in an amount equal to one-third of the
amount of the Borrowing Base Deficiency, commencing within thirty (30) days of
such election, and continuing on (or, at the Borrower’s option, before) the same
day of each succeeding month thereafter until such Borrowing Base Deficiency has
been eliminated by such prepayments.
     (b) Failure of the Borrower to make the election provided for in subsection
(a) above, or failure of the Borrower, having made such election, to deliver the
Security Documents or make any payment required

          Forbearance Agreement [Meridian]   6    

 



--------------------------------------------------------------------------------



 



under subsection (a) above, as applicable, shall be considered an Event of
Default under Section 9 hereof.”
     (f) Limitation on Indebtedness. Subsection 8.2(i) of the Credit Agreement
is amended in its entirety to read as follows and a new Section 8.2(j) is added
to the Credit Agreement as follows:
     “(i) Indebtedness incurred by the Borrower or any of its Subsidiaries to
finance insurance premiums related directly or indirectly to their drilling
operations and insurance customary to the Borrower’s business operations
(including, without limitation, directors and officers liability coverage), each
as consistent with past practices; and
     (j) Indebtedness of the Borrower and its Wholly-Owned Subsidiaries created,
incurred or assumed after August 11, 2009 not otherwise permitted pursuant to
this Section 8.2, provided that the aggregate outstanding principal amount of
such Indebtedness shall not exceed $500,000.00 at any one time outstanding.”
     (g) Limitation on Sale of Assets. Subsection 8.6(d) of the Credit Agreement
is amended in its entirety to read as follows:
     “(d) the Disposition of any Oil and Gas Properties included in the
Borrowing Base, provided that (i) a portion of the Net Proceeds of such
Disposition equal to the amount by which the Borrowing Base has been reduced
pursuant to Section 4.9(f) as a result of such Disposition shall be applied
within three Business Days after the receipt of such Net Proceeds toward the
prepayment of the Loans, and (ii) the aggregate value (determined by reference
to the most recent Reserve Report) of all Oil and Gas Properties so Disposed of
in any fiscal year of the Borrower shall not exceed 10% of the most recent and
effective Borrowing Base;”
     (h) Limitation on Dividends. Notwithstanding any provision in Section
8.7(b) of the Credit Agreement, the Borrower may not redeem or repurchase any
part of its Capital Stock.
     (i) Limitation on Investments. Section 8.8(k) of the Credit Agreement is
amended in its entirety as follows:
“To the extent constituting an Investment, payment obligations of the Borrower
with respect to the Borrower’s obligations under the CIT Loan Agreement in
connection with the sale and transfer of TMR Drilling’s interest in the Triton
Drilling Rig to Orion.”
     (j) Events of Default. Section 9(e) of the Credit Agreement is amended by
substituting “$1,000,000” for “$4,000,000” at each place where the latter term
appears in such section.

          Forbearance Agreement [Meridian]   7    

 



--------------------------------------------------------------------------------



 



     (k) Shell Arbitration. No Credit Party shall make any payment or transfer
of Property, without the prior approval of the Required Lenders, to SWEPI, LP or
Shell Oil Company (together, “Shell”), by way of settlement or otherwise,
relating to the arbitration proceeding involving Shell’s claim for
indemnification for costs and expenses in connection with the Purchase and Sale
Agreement dated effective October 1, 1997 between Shell Western E&P Inc. and The
Meridian Resource Exploration Company and the Agreement and Plan of Merger dated
March 27, 1998 by and among the Borrower LOPI Acquisition Corp., Shell Louisiana
Onshore Properties, Inc, and Louisiana Onshore Properties, Inc.
     (l) Reporting Requirements. In addition to the reporting and notification
requirements set forth in Section 7 of the Credit Agreement, the Borrower shall
furnish to the Administrative Agent and to each of the Lenders:
     (i) within 45 days after the end of each calendar month commencing
September 15, 2009 for July 2009, an unaudited balance sheet and income
statement for such month (i.e. July 2009) and projections for the month in which
delivery thereof is made (i.e. September 2009) in the same form as the financial
information furnished to the Administrative Agent on April 15, 2009, including a
variance analysis comparing actual results to budgets delivered pursuant to
clause (v) below with explanations as to material variances.
     (ii) within 20 days of the end of each calendar month commencing
September 20, 2009 for August 2009, a monthly liquidity report for such month
(i.e. August 2009) which shall include information on accounts receivable aging
and accounts payable aging, and a list of the cash balances of the Borrower and
its Subsidiaries.
     (iii) on the 15th and last day of each calendar month, commencing
September 15, 2009, a status report on the transactions described in Section
10(a) below.
     (iv) on the 15th and last day of each calendar month, commencing
September 15, 2009, a production report specifying the estimated net volumes of
the oil and gas produced by the Borrower and its Subsidiaries for the fifteen
(15) day period ending fifteen (15) days prior to the such applicable reporting
date.
     (v) no later than ten (10) days prior to the first Business Day of each
month, a cash flow budget, subject to the approval of the Administrative Agent,
for the three-month period commencing with such month, and on or before Friday
of each week, a budget-to-actual report for the previous week, the form of such
cash flow budget and the form of such budget-to-actual report to be approved by
the Administrative Agent.
     (m) Bank Accounts. With the exception of the account at Comerica Securities
noted on Appendix III hereto, the Borrower shall not have, at any time, any bank
accounts which are not subject to a perfected security interest in favor of the
Banks by

          Forbearance Agreement [Meridian]   8    

 



--------------------------------------------------------------------------------



 



virtue of a three-party control agreement in form and substance satisfactory to
the Banks, or by virtue of any other method of perfection satisfactory to the
Banks. Further, not later than September 15, 2009, the Borrower shall close or
cause to be closed those accounts at JPMorgan Chase Bank (Texas) noted on
Appendix III hereto.
     7. Payments by the Borrower.
     (a) Upon the effectiveness of this Agreement, the Borrower shall pay to the
Lenders an amount equal to $1.5 million, less any payments made to the Lenders
after August 24, 2009 (the “Lender Prepayment”).
     (b) On or before the Monthly Payment Dates set forth below, the Borrower
shall pay to the Administrative Agent for the account of the Lenders with
respect to the months of July, August, September, October and November 2009, the
greater of: (i) 100% of the amount of the Excess Cash Flow for each such month,
or (ii) the following minimum monthly payments:

          Month   Payment Amount   Payment Date
July
  $750,000; provided, that if on or prior to September 3, 2009 the Borrower
shall have made the Lender Prepayment to the Lenders in accordance with
Section 7(a) above, this payment amount shall be reduced to $500,000   The
Effective Date of this Agreement
August
  $1.0 million   September 10, 2009
September
  $1.0 million   October 9, 2009
October
  $1.0 million   November 10, 2009
November
  $1.0 million   December 10, 2009

     (c) For the avoidance of doubt, the total amount of payments to be made by
the Borrower to the Lenders from August 24, 2009 through and including the
Effective Date of this Agreement will be at least $2.0 million.
     (d) Amounts paid to the Administrative Agent pursuant to Section 7(a) above
shall be applied to pay the outstanding principal amount of the Revolving Credit
Loans.
     8. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Agreement, the terms and provisions of the Loan Documents
are ratified and confirmed and shall continue in full force and effect. Each
Credit Party, the Administrative Agent and Lenders agree that the Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each

          Forbearance Agreement [Meridian]   9    

 



--------------------------------------------------------------------------------



 



Credit Party further expressly acknowledges and agrees that the Lenders have a
valid, non-avoidable, enforceable and perfected security interest in and lien
against each item of collateral described in the Security Documents, and that
such security interest and lien secures the payment Obligations and the
performance of all other obligations of the Borrower under the Loan Documents.
     (b) General Representations and Warranties. Each Credit Party hereby
jointly and severally represents and warrants to the Administrative Agent and
Lenders that (i) the execution, delivery and performance of this Agreement has
been duly authorized by all requisite organizational action on the part of such
Credit Party and will not violate the constituent organizational documents of
such Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Agreement has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such Credit Party
is in full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Agreement, the
Administrative Agent and Lenders are entitled to exercise immediately their
respective rights and remedies under the Loan Documents, including, but not
limited to, the right to accelerate the maturity of the Obligations and enforce
their rights and remedies under the Security Documents.
     (c) Bank Accounts. Attached as Annex III is a listing of each bank account
maintained by each Credit Party as of the date hereof.
     (d) Consultant. The Credit Parties acknowledge and confirm that, pursuant
to Section 11.5(b) of the Credit Agreement, the Lenders are entitled to engage
the services of one financial consulting firm, at the expense of the Borrower,
to advise the Administrative Agent and the Lenders on the financial condition,
business, assets, liabilities, and prospects of the Borrower.
     (e) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Agreement and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders. Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Agreement shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or Lenders of any of either the
Administrative Agent’s or Lenders’ rights against such Guarantor.

          Forbearance Agreement [Meridian]   10    

 



--------------------------------------------------------------------------------



 



     9. Conditions Precedent. This Agreement shall become effective (the
“Effective Date”) upon receipt by the Administrative Agent, on behalf of the
Lenders, of:
     (a) A copy of this Agreement executed by the Required Lenders;
     (b) A forbearance agreement executed by CIT in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders;
     (c) A forbearance agreement executed by Orion in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders;
     (d) A forbearance agreement executed by Fortis or its Affiliate as Hedge
Parties in form and substance reasonably satisfactory to the Administrative
Agent and Lenders;
     (e) A tri-party control agreement, in form and substance satisfactory to
the Administrative Agent, governing the Credit Parties’ bank accounts listed on
Appendix III hereto and maintained at Comerica Bank;
     (f) A copy of the resolution, in form and substance satisfactory to the
Administrative Agent, of the board of directors of the Borrower authorizing the
execution, delivery and performance of this Agreement; and
     (g) Payment of all fees due and owing to the Administrative Agent and
Lenders.
     10. Conditions Subsequent.
     (a) On or before September 30, 2009, the Borrower shall:
     (i) execute the Borrower Merger Agreement and deliver a copy thereof to the
Administrative Agent; or
     (ii) execute the Capital Infusion Agreement and deliver a copy thereof to
the Administrative Agent; or
     (iii) execute the Purchase and Sale Agreement and deliver a copy thereof to
the Administrative Agent.
     (b) The transactions contemplated by the Borrower Merger Agreement, Capital
Infusion Agreement, or Purchase and Sale Agreement, whichever is executed in
accordance with clause (a) above, shall be consummated by October 30, 2009,
unless such date is extended with the consent of the Required Lenders to allow
for any necessary buyer diligence and obtaining shareholder and other necessary
approvals to consummate such transactions, which date shall in no event be later
than December 31, 2009.

          Forbearance Agreement [Meridian]   11    

 



--------------------------------------------------------------------------------



 



     (c) The sale of Properties pursuant to the Purchase and Sale Agreement
shall, in accordance with Section 4.9(f) of the Credit Agreement, result in
mandatory reductions of the Borrowing Base as determined by the Required Lenders
based on values assigned thereto by the Administrative Agent in the most recent
Borrowing Base redetermination. The net sales proceeds from such sale of
Properties shall be utilized to prepay the Revolving Credit Loans in an amount
equal to 100% of the Borrowing Base Deficiency set forth in Section 3 hereof,
plus any incremental Borrowing Base Deficiency resulting from such sale.
     11. Termination of Forbearance Period. The Forbearance Period shall
terminate upon the occurrence of any of the following (a “Forbearance Default”):
     (a) An Event of Default (other than the Designated Events of Default) under
the Credit Agreement shall occur;
     (b) The failure by the Borrower or any other Credit Party to perform any
covenant or otherwise comply with the terms of this Agreement. For the avoidance
of doubt, the failure by the Credit Parties to comply with the Conditions
Subsequent set forth in Section 10 hereof shall be considered a Forbearance
Default.
     (c) The failure to consummate the Orion Transaction by September 4, 2009;
     (d) The commencement of litigation or legal proceedings by any creditor of
the Credit Parties (other than the Administrative Agent or the Lenders) to
collect Indebtedness due and owing by such Credit Party in an aggregate amount
equal to or greater than $1.0 million.
     12. The Administrative Agent’s Covenants.
     (a) Upon request by the Borrower, the Administrative Agent shall promptly
notify the Borrower in writing of the Borrowing Base attributable to any Oil and
Gas Property identified in such request.
     (b) The Administrative Agent agrees that while this Agreement is in effect,
it will not deliver a Secured Party Notice of Event of Default to Comerica Bank
with respect to the tri-party control agreement referred to in Section 9(d)
hereof relating to any Designated Event of Default hereunder.
     13. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Agreement, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other

          Forbearance Agreement [Meridian]   12    

 



--------------------------------------------------------------------------------



 



hand, has been and shall continue to be, at all times, that of creditor and
debtor. Nothing contained in this Agreement, any instrument, document or
agreement delivered in connection therewith or in the Loan Documents shall be
deemed or construed to create a fiduciary relationship between the parties.
     (c) Expenses of the Administrative Agent or Lenders. The Borrower agrees to
pay on demand all reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Agreement and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Credit Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent, and no other Person shall have any
right, benefit or interest under or because of the existence of this Agreement.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
each Credit Party and the Required Lenders, and no waiver of any provision of
this Agreement or consent to any departure by any Credit Party therefrom, shall
in any event be effective without the written concurrence of the Required
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
     (g) Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Agreement agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     (i) Further Assurances. Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to

          Forbearance Agreement [Meridian]   13    

 



--------------------------------------------------------------------------------



 



implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
     (j) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
     (k) Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF ITS LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF THEM).
EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY
NOW OR HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH ANY
“LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF, THIS
AGREEMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH
SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABLITY OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY OTHER RELEASED PARTY. EACH CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER
TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE,
OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR
CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR

          Forbearance Agreement [Meridian]   14    

 



--------------------------------------------------------------------------------



 



DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR
RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER OBLIGATIONS OF A CREDIT PARTY
TO A RELEASED PARTY. EACH CREDIT PARTY AGREES TO INDEMNIFY AND HOLD THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY AND ALL MATTERS RELEASED
PURSUANT TO THIS PARAGRAPH. EACH CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS
IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED
INJURIES OR DAMAGES TO EACH CREDIT PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN
CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS
PARAGRAPH. EACH CREDIT PARTY REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST
OF A CREDIT PARTY IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE
FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF EACH CREDIT PARTY’S CLAIMS
WITH RESPECT TO ALL SUCH MATTERS. THE PROVISIONS OF THIS SECTION 13(k) AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN
(A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO THE ADMINISTRATIVE
AGENT AND LENDERS ENTERING INTO THIS AGREEMENT, (B) DO NOT CONSTITUTE AN
ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, (C) DO
NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF THE
ADMINISTRATIVE AGENT OR A LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND
(D) SHALL NOT BE USED AS EVIDENCE AGAINST THE ADMINISTRATIVE AGENT OR A LENDER
BY A CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
     (l) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE ADMINISTRATIVE AGENT AND LENDERS AND ANY CREDIT
PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS
AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

          Forbearance Agreement [Meridian]   15    

 



--------------------------------------------------------------------------------



 



     (m) Submission to Jurisdiction. Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Agreement, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof. Each Credit Party waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (n) Loan Documents. This Agreement shall constitute a Loan Document.
     (o) Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AGREEMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
[Signature Pages Follow]

          Forbearance Agreement [Meridian]   16    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE CREDIT PARTIES

BORROWER:

THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

          Forbearance Agreement [Meridian]   17    

 



--------------------------------------------------------------------------------



 



         

            GUARANTORS:

CAIRN ENERGY USA, INC.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE & EXPLORATION LLC
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN PRODUCTION CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        FBB ANADARKO CORP.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TE TMR CORP.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

          Forbearance Agreement [Meridian]   18    

 



--------------------------------------------------------------------------------



 



         

            SUNDANCE ACQUISITION CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        LOUISIANA ONSHORE PROPERTIES LLC
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR DRILLING CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR EQUIPMENT CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

          Forbearance Agreement [Meridian]   19    

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:


FORTIS CAPITAL CORP.,
as Administrative Agent, Co-Lead Arranger, Bookrunner,
Issuing Lender, and a Lender
      By:   /s/ David Montgomery         Name:   David Montgomery       
Title:   Director              By:   /s/ Darrell Holley         Name:   Darrell
Holley        Title:   Managing Director   

          Forbearance Agreement [Meridian]   20    

 



--------------------------------------------------------------------------------



 



         

            THE LENDERS:


THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger, Syndication Agent, and a Lender
      By:   /s/ James Forward         Name:   James Forward        Title:  
Managing Director   

          Forbearance Agreement [Meridian]   21    

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
      By:   /s/ Matt Turner         Name:   Matt Turner        Title:  
Corporate Banking Officer   

          Forbearance Agreement [Meridian]   22    

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Justin M. Alexander         Name:   Justin M. Alexander       
Title:   Vice President   

          Forbearance Agreement [Meridian]   23    

 



--------------------------------------------------------------------------------



 



         

            ALLIED IRISH BANKS plc,
as a Lender
      By:   /s/ Robert F. Moyle         Name:   Robert F. Moyle        Title:  
Senior Vice President              By:   /s/ Jim Dennehy         Name:   Jim
Dennehy        Title:   Director     

          Forbearance Agreement [Meridian]   24    

 



--------------------------------------------------------------------------------



 



Appendix I
Designated Events of Default

1.   Failure to provide the financial statements required under Section 7.1(a)
of the Credit Agreement for the Borrower’s fiscal year ended December 31, 2008
without a “going concern” or like qualification or exception.   2.   Failure to
deliver additional or amended Security Documents upon the occurrence of an Event
of Default in accordance with Section 7.9(d) of the Credit Agreement.   3.   As
of the end of each of the Borrower’s fiscal quarters ended December 31, 2008,
March 31, 2009 and June 30, 2009, and the Borrower’s fiscal quarter ending
September 30, 2009, failure to maintain a ratio of consolidated current assets
of the Borrower and its Subsidiaries to consolidated current liabilities of the
Borrower and its Subsidiaries (in each case, as adjusted) of at least 1.0 to 1.0
in accordance with Section 8.1(e) of the Credit Agreement.   4.   Violation of
Section 9(e) due to the occurrence of certain defaults under the Hedging
Agreements and the CIT Loan Agreement.   5.   Failure to eliminate Borrowing
Base Deficiency described in that certain Notice of Deficiency dated April 13,
2009 within ninety (90) days of April 30, 2009.   6.   Netting under employee
benefit plans the net result of which was a stock repurchase by the Borrower.  
7.   Failure to timely deliver financial statements and related certificates for
the fiscal year ended December 31, 2008 and each of the fiscal quarters ended
March 31, 2009 and June 30, 2009 and the reports required under Section 7.2(c)
of the Credit Agreement.   8.   Failure to provide timely notice of any of the
foregoing to the Lenders or the Administrative Agent.

          Forbearance Agreement [Meridian]   Appendix I    

 



--------------------------------------------------------------------------------



 



Appendix II
Orion Transaction

1.   Borrower continues to pay off the CIT debt in accordance with its terms
over the remaining period of the CIT note on the current amortization schedule.
  2.   The Equipment Lease for the Triton Rig is amended to provide for the
following:

  (a)   extend the term of the Equipment Lease concurrently with the
amortization period of the CIT note;     (b)   provide for quarterly netting of
amounts owed by Orion or by Borrower to each other under the Equipment Lease and
under the Triton and Taurus drilling contracts, and if any such net amount is
owing by Borrower to Orion, such amount will accrue and be due but not payable
until the maturity date of the CIT note (as set forth in the current
amortization schedule or by acceleration);     (c)   all other terms of the
Equipment Lease remain the same and continue in full force and effect.

3.   Borrower agrees to give Orion a lien on the Triton Rig to secure all
amounts accrued and owing to Orion each quarter under the netting arrangement
described in paragraph 2(b) above. The Orion lien will be subordinated to CIT’s
existing lien on the Triton Rig.   4.   Borrower will have an option to put the
rig to Orion in satisfaction of any unpaid amounts accrued under the netting
arrangement described in paragraph 2(b) above, and the put option will be
exercisable within 15 days after the maturity date of the CIT note (as set forth
in the current amortization schedule or by acceleration).   5.   Borrower would
continue to be named insured on the Triton Rig for property damage coverage
until title to the Triton Rig passes to Orion.   6.   Orion would execute a
Forbearance Agreement in which it agrees not to exercise any of its rights or
remedies under the Equipment Lease or either of the Triton and Taurus drilling
contracts for a forbearance period that expires 15 days after the maturity date
of the CIT note (as set forth in the current amortization schedule or by
acceleration).   7.   At the closing of the Orion transaction, Borrower makes a
prepayment to CIT in an amount equal to $1.0 million, and in exchange, CIT
executes a forbearance agreement in which it agrees not to exercise any of its
rights and remedies for 90 days under the CIT loan documents.   8.   Within
15 days after Borrower makes the final payment on the CIT note, and in full
satisfaction of any unpaid amounts accrued under the netting arrangement
described in paragraph 2(b) above, Borrower can elect to either exercise its
option to put the Triton Rig to Orion or make a payment to Orion equal to such
accrued and unpaid amounts. At such time, Orion also will release Borrower from
any and all other obligations under the Equipment Lease and each of the Triton
and Taurus drilling contracts.

          Forbearance Agreement [Meridian]   Appendix II    

 



--------------------------------------------------------------------------------



 



Appendix III Bank Accounts

            Depositary       Named Borrower   Institution   Purpose of Account  
Entity on Account  
 
          Controlled Disbursement Account(s)
 
         
Comerica Bank
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
Comerica Bank
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
*JPMorgan Chase Bank (Texas)
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
*JPMorgan Chase Bank (Texas)
  Treasury Management   The Meridian Resource & Exploration LLC  
 
          Other Operational Accounts
 
         
Comerica Bank
  Treasury Management (Payroll)   The Meridian Resource & Exploration LLC  
 
         
Comerica Bank
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
Comerica Bank
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
Comerica Bank
  Treasury Management   TMR Drilling Corporation  
 
         
Comerica Bank
  Treasury Management (Payroll)   TE TMR Corp.  
 
         
Comerica Bank
  Treasury Management   CAIRN Energy USA, Inc.  
 
         
Comerica Bank
  Treasury Management   Sundance Acquisition Corporation  
 
         
Comerica Bank
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
Comerica Bank
  Treasury Management   The Meridian Resource Corporation  

          Forbearance Agreement [Meridian]   Appendix III — 1    

 



--------------------------------------------------------------------------------



 



            Depositary       Named Borrower   Institution   Purpose of Account  
Entity on Account  
Comerica Bank
  Treasury Management   The Meridian Resource Corporation (Del.)  
 
         
***Comerica Securities (Dreyfus Government Cash Management Fund)
  Suspended/Disputed Revenues   The Meridian Resource & Exploration LLC — LM  
 
         
*JPMorgan Chase Bank (Texas)
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
*JPMorgan Chase Bank (Texas)
  Treasury Management   The Meridian Resource & Exploration LLC  
 
         
**JPMorgan Chase Bank (Texas)
  Trust Account   The Meridian Resource Corporation Trust FBO M. Mayell  
 
         
**JPMorgan Chase Bank (Texas)
  Trust Account   The Meridian Resource Corporation Trust FBO J. Reeves  

 

*   Notice of closure for this account will given to the bank, and the account
will be closed, as promptly as possible after the Effective Date.   **   Notice
of closure for this account has already been given to the bank and the process
to close the account is underway.   ***   This account contains disputed third
party royalty funds payable and shall not be subject to the control agreement
referenced in Section 9(d).

          Forbearance Agreement [Meridian]   Appendix III — 2    

 